Citation Nr: 1428163	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 through August 1996 and from February 2001 through April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which among other issues, granted service connection for right and left knee disabilities, effective April 27, 2007, with initial 10 percent disability ratings.  The Veteran perfected a timely appeal challenging the initial disability ratings assigned for his knee disabilities.

The Veteran testified during a January 2009 hearing that was held before a Decision Review Officer at the Detroit RO.  A transcript of this testimony is associated with the claims file.

In April 2012, the Board remanded the issues of the Veteran's entitlement to higher initial disability ratings for his knee disabilities for further claims development, to include arranging new VA examinations of the Veteran's knees.  The Board also determined that a claim for a TDIU was implicitly raised by the evidence, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of the Veteran's entitlement to a TDIU was also remanded in order to afford the Veteran a VA examination to determine the extent of the impact of his service-connected disabilities on his ability to work.

In a February 2014 rating decision, the Detroit RO again denied the Veteran's claims initial disability ratings in excess of 10 percent for his right and left knee disabilities, and also, denied the Veteran's claim for a TDIU.  In this posture, the Veteran's appeal returns to the Board.  The Board is satisfied that the development action directed in the April 2012 remand have been performed, and is prepared to proceed with de novo consideration of this matter.

This appeal also initially included the issues of the Veteran's entitlement to an initial compensable disability rating for status-post repair of a left pectoralis muscle rupture and entitlement to an initial disability rating in excess of 10 percent for a residual scar of status-post repair of the left pectoralis muscle rupture.  These issues were adjudicated fully in the Board's April 2012 decision and remand and do not remain before the Board on appeal.  38 C.F.R. § 20.1100 (2013).

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's right knee arthritis was manifested by pain, crepitus, stiffness, swelling, effusion, genu varus, range of motion including full extension to zero degrees and flexion to no less than 110 degrees, and, has resulted in functional limitations including difficulty sitting or standing for long periods, walking more than one block, and requiring the occasional use of a cane for ambulation; however, has not been manifested by any ankylosis, instability or subluxation, dislocation of the semi-lunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  Prior to July 2013, the Veteran's left knee arthritis was manifested by pain but no apparent loss of motion, loss of function, ankylosis, instability or subluxation, dislocation of the semi-lunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3.  From July 2013, the Veteran's left knee arthritis was manifested by pain, crepitus, genu varus, range of motion which included full extension to zero degrees and flexion to no less than 125 degrees, and, has resulted in functional limitations which include inability to sit or stand for long periods, kneel or squat, and difficulty in using stairs; however, has not been manifested by any ankylosis, instability or subluxation, dislocation of the semi-lunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right knee arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a December 2007 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for right and left knee disabilities.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequently, and after the Veteran was given a reasonable opportunity to respond to the December 2007 letter, the Veteran's claims were adjudicated in the RO's February 2008 rating decision.

Insofar as the notice requirements concerning the Veteran's appeal for higher initial disability ratings for his service-connected right and left knee disabilities, the notice provided in the December 2007 letter would also apply to the "downstream" issue of entitlement to a higher initial disability rating.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided for each of the issues identified above was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, VA treatment records, and lay statements have been obtained and associated with the record.  A VA examination of the Veteran's knees was conducted in August 2013.  This examination, when considered along with the other evidence of record, is fully adequate for the purposes of determining the extent of the disability associated with the Veteran's right and left knee arthritis in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the weight of the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

	A.  Right Knee Arthritis

Throughout the course of this appeal, the Veteran's right knee arthritis has been rated as being 10 percent disabling pursuant to 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5010 and based upon the presence of pain and diminished flexion of the knee pursuant to 38 C.F.R. § 4.71a, DC 5260.

Under DC 5010, traumatic arthritis is rated under the same criteria as DC 5003, which addresses degenerative arthritis.  Under DC 5003, arthritis is to be rated based upon limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the demonstrated loss of motion corresponds to a noncompensable disability rating under the applicable rating code, a 10 percent rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5260, which provides the criteria for ratings based upon loss of leg flexion, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

In evaluating the Veteran's right knee arthritis, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other potentially applicable criteria in this case are available under DC 5261, which provides the criteria for rating knee disabilities based upon demonstrated loss of leg extension.

Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

By way of reference, normal range of motion for the knee is defined by VA as being from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2012).

Other criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the Veteran's right knee arthritis was manifested at any time by ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case.  Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage).  Nonetheless, DC 5259 does not provide for a schedular disability rating higher than 10 percent and therefore does not assist the Veteran in obtaining a higher disability rating for his right knee. Hence, that criteria is also inapplicable in this case.

The Board notes that still other rating criteria for knee disabilities are available under DC 5257, which are applicable to disabilities due to recurrent subluxation or lateral instability of the knee.  Given specific assertions raised in the record by the Veteran and his representative as to right knee instability, the potential application of the provisions under DC 5257 as to both knees are discussed in a separate subsection below.

Mindful of the foregoing criteria, the Board now turns to the evidence pertinent to the Veteran's right knee.  In that regard, post-service VA treatment records show that the Veteran has been followed for his right knee problems since his April 2007 separation from active duty service.  During VA treatment in November and December of 2007, he reported ongoing right knee pain and swelling.  Indeed, examinations performed during those visits confirmed the presence of right knee effusion and valgus deformities.

During VA treatment in January 2008, an examination of the right knee revealed ongoing tenderness, swelling, and effusion.  Decreased right knee motion was also apparently seen; however, specific extent of right knee motion is not reported in the record.

During VA treatment in July 2008, the Veteran reported that his right knee gave out one or two days before while standing at his kitchen sink.  He also reported that he experienced swelling and locking in his knee.  Despite these complaints, no ligamentous laxity was observed on examination.  Demonstrated motion was characterized as being full but painful.  Again, the specific extent of right knee motion is not reported.

A right knee MRI performed later in July 2008 revealed various findings which included:  complex tear body and posterior horn of the medial meniscus with mild lateral meniscal extrusion; marked thinning of articular cartilage and medial joint compartment and also along the medial patellar facet; moderate joint effusion; loose bodies in the posterior joint space; thickening and increased signals involving the anterior cruciate ligament suggestive of a partial tear; and abnormal marrow signals involving the medial femoral condyle which may relate to an underlying bone contusion.

In September 2008, the Veteran returned for VA treatment complaining of ongoing right knee pain which he rated as a nine or 10 out of 10 in severity.  An examination of the knee revealed the presence of crepitus and varus deformity.  Demonstrated motion included full extension to zero degrees and flexion to 115 degrees.  Again, no evidence of any laxity in the right knee was seen.  During a February 2009 follow-up, the Veteran demonstrated right knee motion that is described in the record as being painful but full.

During a January 2009 hearing that was held before a Decision Review Officer, the Veteran testified that he had been working as a letter carrier for the United States Postal Service since before entering the service.  He testified, however, that he has not returned to work since leaving the service.  In that regard, he testified that he was having difficulty finding new work, apparently because he was unable to stand or walk for long periods due to his knees.

VA treatment records from July 2013 show that the Veteran was followed on a weekly basis that month for bilateral knee pain.  The Veteran described ongoing pain symptoms which were aggravated by using stairs and sitting or standing for long periods of time.  Again, he reported that his pain symptoms were 10 out of 10 in severity.  During his initial visits that month, the Veteran demonstrated crepitus and varus in his right knee with motion which included full extension to zero degrees and flexion to 120 degrees.  During his final visit that month, demonstrated right knee motion again included full extension to zero degrees but slightly diminished flexion to 110 degrees.  Notably, there is no indication in those records of any findings of instability in the right knee.

In August 2013, the Veteran underwent a VA examination during which he reported ongoing knee pain which was minimally relieved by periodic injections.  Functionally, he reported that he had difficulties climbing stairs and walking for distances of more than a block.  He stated that he occasionally required a cane for ambulating, but denied having any flare-ups of his knee symptoms.  Occupationally, he reported that he was employed as a truck driver for four years but was unable to continue with his employment due to knee pain and inability to sit for long periods of time.

Examination of the knees indicated pain on palpation over both knees.  Demonstrated joint instability was normal upon Lachman, posterior drawer, and valgus and varus testing.  Demonstrated muscle strength was normal in both knees.  There was no evidence of patellar subluxation or dislocation, shin splints, or meniscal conditions in either knee.  Demonstrated right knee motion included full extension to zero degrees and flexion to 125 degrees.  Repetitive motion did not result in further loss of motion.  X-rays revealed mild degenerative osteoarthritic changes in the medial compartments and patellofemoral articulations in both knees.

The examiner diagnosed bilateral knee arthritis.  Overall functional impact identified by the examiner included inability to stand or sit for long periods, inability to kneel or squat, and difficulty using stairs.  The examiner opined that these functional limitations impacted the Veteran's ability to work; nonetheless, it is unclear as to whether the extent of the Veteran's functional limitations precluded the Veteran from securing or following a substantially gainful occupation.

The evidence shows that throughout the course of the appeal period, the Veteran was able to produce right knee motion which included full extension to zero degrees and flexion to no less than 110 degrees.  Notably, repetitive motion tests performed during the August 2013 VA examination revealed that there was no further loss of motion after repetitive motion.  In view of the same, the Veteran is not entitled to a disability rating higher than 10 percent for his right knee arthritis under either DC 5260 or 5261.

The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant and predominant symptom in his right knee.  Nonetheless, given the extent of right knee motion shown by the Veteran on objective examination during throughout the course of this appeal, and even taking his reported pain into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of right leg flexion to the extent necessary to establish entitlement to a higher disability rating.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board emphasizes that a 10 percent rating under DC 5010 already contemplates an otherwise noncompensable degree of limitation of motion verified by objective evidence of symptoms such as painful motion.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's right knee arthritis.  To that extent, this appeal is denied. 38 C.F.R. §§ 4.3, 4.7.  Again, the Board is cognizant that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Left Knee Arthritis

The Veteran's left knee arthritis has also been rated as being 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5010 and based upon the presence of pain and diminished flexion pursuant to 38 C.F.R. § 4.71a, DC 5260.  The criteria provided under those rating criteria were discussed in full in the previous subsection.

Again, the Board has considered the application of other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board finds that the criteria under DC 5261 are also applicable in rating the Veteran's left knee arthritis.  Under the same analysis as that provided above in relation to the Veteran's right knee disability, the Board concludes that other criteria under DCs 5256, 5258, 5262, and 5263 are not applicable in relation to the left knee because the evidence does not show that the left knee arthritis has been manifested by ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Again, where DC 5259 does not provide for a schedular disability rating higher than 10 percent, those criteria do not assist the Veteran in obtaining a higher disability rating for his left knee arthritis, and as such, will not be considered here.

Again, the Board is cognizant that still other criteria are available under DC 5257 for instability of the left knee.  As noted above, application of these criteria is discussed in the following subsection below.

The relevant post-service treatment records include VA treatment records which pertain to treatment received by the Veteran from November 2007 through February 2009.  Overall, these records show that the Veteran was seen periodically at that facility for complaints of bilateral knee pain.  Nonetheless, repeated examinations of the left knee during that period revealed no evidence of crepitus, swelling, tenderness, instability, or diminished range of motion.  Despite the absence of documented findings of instability, a December 2007 VA treatment record indicates that the Veteran was issued a knee brace at that time.

As noted above, the Veteran was treated on a weekly basis during July 2013 for ongoing and chronic bilateral knee pain.  As discussed above, the Veteran consistently reported that the severity of his pain symptoms was 10 out of 10 and were aggravated by using stairs and sitting or standing for long periods of time.  Physical examinations of the left knee revealed the presence of crepitus and varus deformity, but no evidence of any instability.  Demonstrated left knee motion consistently ranged from full extension to zero degrees to 120 degrees of flexion.

As discussed above, the Veteran reported ongoing bilateral knee pain and functional loss which included difficulty climbing stairs and walking for more than a block, but denied having any flare-ups of symptoms.  He stated that he occasionally used a cane for ambulating.  Occupationally, he reported that he was employed as a truck driver for four years but was unable to continue with his employment due to knee pain and inability to sit for long periods of time.

Also in relation to the left knee, a physical examination revealed pain on palpation.  However, joint stability testing performed via Lachman, posterior drawer, and valgus and varus testing was normal.  Demonstrated muscle strength was also normal in both knees.  There was no evidence of patellar subluxation or dislocation, shin splints, or meniscal conditions in either knee.  Demonstrated left knee motion included full extension to zero degrees and flexion to 125 degrees.  Repetitive motion of the left knee resulted in complaints of pain, but did not result in further loss of motion.

As discussed in relation to the Veteran's right knee, the examiner noted that functional impact from the Veteran's knee disabilities included inability to stand or sit for long periods, inability to kneel or squat, and difficulty using stairs.  The examiner opined further that these functional limitations impacted the Veteran's ability to work; nonetheless, it is unclear as to whether the Veteran's functional limitations precluded the Veteran from securing or following a substantially gainful occupation.

The evidence in this case shows that the Veteran has been able to produce left knee motion which included full extension to zero degrees and flexion to no less than 120 degrees.  Repetitive motion tests performed during the August 2013 VA examination revealed that there was no further loss of motion.  Accordingly, the Veteran is not entitled to a disability rating higher than 10 percent for his left knee arthritis under either DC 5260 or 5261.

Again, the Board is cognizant that, under DeLuca, VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  Deluca, 8 Vet. App. 202.  Nonetheless, the evidence shows that, although pain has been a predominant symptom associated with the Veteran's left knee arthritis, the evidence does not indicate a disability picture that is consistent to a limitation of left leg flexion or extension that warrants a higher initial disability rating under DC 5260 or 5261.  Even being mindful of the Veteran's pain symptoms, the demonstrated left knee motion shown throughout the course of this appeal far exceeds the extent of motion required for the next higher rating under the applicable rating codes.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  Again, the Board emphasizes that a 10 percent rating under DC 5010 already contemplates an otherwise noncompensable degree of limitation of motion verified by objective evidence of symptoms such as painful motion.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's left knee arthritis.  To that extent, this appeal is denied. 38 C.F.R. §§ 4.3, 4.7.  The Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	C.  Separate Disability Ratings for Instability

During his January 2009 DRO hearing, the Veteran testified that he felt his left knee buckle during the in-service injury giving rise to his current service-connected disability.  In arguments raised by the Veteran's representative in an August 2009 statement and in a February 2011 informal hearing presentation, the Veteran also alleged that he has experienced locking and giving way in his right knee, as noted in the November 2007 VA treatment records.  Indeed, the Veteran argues, the treatment records also note that he was required to wear a brace on his knees, which also would seem to suggest the presence of instability in his knees.  Hence, the Veteran and his representative argue that he is entitled to separate disability ratings in each knee for instability pursuant to 38 C.F.R. § 4.71a, DC 5257.  Indeed, VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who simultaneously has arthritis and instability of the knee may be rated separately for each under DCs 5003 and 5257, provided that the separate rating is based upon additional disability.

The service treatment records show that the Veteran sustained injuries to his knees in a jumping accident during service in 1994.  A subsequent January 2002 treatment record shows that the Veteran reported at that time that he felt his knee buckle during the incident giving rise to his injuries.  During an examination of his left knee in July 2002, Lachman testing was apparently positive.  During a follow-up left knee examination in April 2003, examining medical staff remarked that there was a lot of laxity in the left knee with varus and valgus movement.  During his September 2006 Report of Medical History, the Veteran reported a history of locking and giving way in both knees.  Despite the foregoing, however, the Board also notes that repeated other tests for instability performed over the course of the Veteran's service, both before and after the initial July 2002 positive Lachman findings were negative for any instability.  Toward that end, the evidence appears to be inconclusive at best as to whether the Veteran had instability in either knee during his active duty service.  More directly relevant to the Board's analysis, and as discussed above, repeated stability tests for both knees have not revealed any instability in either of the Veteran's knee since his separation from service (i.e., the entire appeal period).

The only evidence in this case which suggests the presence of instability during the appeal period is the Veteran's assertions of instability in his knees.   In addressing lay evidence such as the Veteran's assertions and determining what probative value, if any, may be assigned to them, the Board must consider both the Veteran's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In view of the foregoing law, the Veteran is certainly competent to provide probative statements as to the onset, presence, and duration of perceived instability in his knees.  Nonetheless, to the extent that the Veteran has alleged that he has instability in either knee, such assertions are undermined by inconsistencies in the record.  In that regard the objective evidence shown in the treatment records and VA examination, which are based upon radiological study and objective medical testing, simply does not objectively support any finding of any instability during the appeal period.  Even to the extent that the service treatment records suggest inconclusively that there may have been some isolated signs of instability, such isolated findings are outweighed by negative instability findings shown in multiple repeated physical examinations of the knee during service.  Certainly, in consideration of the above, the objective evidence simply does not support the Veteran's assertions of instability and the Board is inclined to assign greater probative weight to the objective facts and findings shown in the evidence.  Even if the Board were inclined to assign equal or greater probative weight to the Veteran's assertions (which it does not), the Veteran is not competent to provide a diagnosis of instability in his knees.  See Barr, supra.; see also Jandreau, supra.

As the preponderance of the evidence shows that the Veteran does not have instability in either knee, separate disability ratings for instability in either knee are not warranted.  To this extent also, this appeal is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

	D.  Other Considerations

As noted above, the Board has considered potential application of various provisions of Title 38 Code of Federal Regulations, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board has also considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the disabilities arising out of the Veteran's bilateral knee arthritis are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's service-connected knee disabilities present an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities.  A comparison between the level of severity and symptomatology for the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic codes; however, the Veteran's disabilities are not productive of the manifestations required for the next higher rating.  As such, it cannot be said that the available schedular evaluations for the Veteran's disabilities are inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either of his knees.  Although the evidence indicates some degree of impairment of the Veteran's occupations as a mail carrier and truck driver due to his knees, there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected knee disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.


ORDER

An initial disability rating in excess of 10 percent for right knee arthritis is denied.

An initial disability rating in excess of 10 percent for left knee arthritis is denied.


REMAND

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

Service connection is presently in effect for the Veteran for status-post repair of a left pectoralis muscle rupture, rated as 20 percent disabling; residual scars, status-post repair of a left pectoralis muscle rupture, rated as 10 percent disabling; right knee posttraumatic degenerative arthritis, rated as 10 percent disabling; and left knee posttraumatic degenerative arthritis, rated as 10 percent disabling.  The evidence shows that the Veteran's service-connected residual scar, rated as 10 percent disabling, and other service-connected residuals resulting from his left pectoralis muscle repair, rated as 20 percent disabling, both arise out of the same injury and common etiology.  As such, for purposes of calculating a combined disability rating, those disabilities will be treated as one disability rated as 30 percent pursuant to the Combined Ratings Table.  38 C.F.R. § 4.25 (2013).  Similarly, the evidence also shows that the Veteran's right and left knee disabilities, each rated as 10 percent disabling, also arise out of a common etiology.  Hence, the Veteran's knee disabilities will be treated as a single disability rated as 20 percent disabling under the Combined Ratings Table.  38 C.F.R. § 4.25 (2013).

In view of the foregoing, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  In such instances, an extra-schedular rating may be assigned in exceptional cases, on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

The Veteran underwent a VA examination of his pectoral muscle in August 2013.  During that examination, the examiner concluded that the service-connected residual manifestations of the Veteran's pectoralis muscle disability did not impact his ability to work.  At the same time, the Veteran underwent a VA examination of his knees.  Upon examination, the examiner determined that the Veteran's knee disabilities resulted in an inability to stand or sit for long periods, inability to kneel or squat, and difficulty using stairs.  According to the examiner, these functional limitations impacted the Veteran's ability to work; nonetheless, it is unclear as to whether the Veteran's functional limitations precluded the Veteran from securing or following a substantially gainful occupation.

In the absence of any opinion as to whether the Veteran's right and left knee disabilities impacted the Veteran's ability to secure or follow a substantially gainful occupation, the August 2013 knee examination is insufficient for the purpose of determining whether the Veteran presents an exceptional case which warrants referral to the Director of the Compensation and Pension Service for consideration of an extraschedular TDIU.  Under the circumstances, the Veteran should be afforded a new VA examination of his service-connected disabilities to determine whether any of them, acting alone or together, render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4).

Also, prior to scheduling the above examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected residuals of his left pectoralis muscle rupture repair and/or his knees since January 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his service-connected disabilities to determine whether they preclude him from securing or following a substantially gainful occupation.  The Veteran should be advised that it is his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his service-connected disabilities since January 2014.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination, performed by an appropriate physician, to determine whether it is at least as likely as not (is at least a 50 percent probability) that the Veteran's service-connected disabilities, to include residuals of left pectoralis muscle repair; residual scar, status-post left pectoralis muscle repair; right knee arthritis; and left knee arthritis, acting either alone or in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  A complete rationale for any opinion expressed and conclusion reached should be provided.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's findings, opinions, and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


